Green, J. (dissenting).
I must dissent. The issue is whether there was probable cause to arrest the defendant. The arresting officer claims he was dispatched to the scene to investigate a burglary. When he arrived, the building was dark and the officer observed a "moving light shadow” inside. He then observed defendant walk away from the building.
Without reference to the radio dispatch, there was no probable cause to arrest defendant. The police did not observe defendant do anything other than walk away from a dark building. The officer never testified he actually saw defendant inside the building nor did he observe any sign of illegal entry. Defendant did not attempt to flee or otherwise evade the police (cf. People v Mack, 26 NY2d 311, 315, cert denied 400 US 960). Thus the arrest can be sustained only by proof that the officer sending the radio transmission actually possessed the requisite knowledge to constitute probable cause and whether the message was actually sent (People v Havelka, 45 NY2d 636; People v Lypka, 36 NY2d 210).
Defendant, by moving to suppress and thereby challenging the arresting officer’s action, voided the presumption of probable cause. The burden then shifted to the People to demonstrate that the sender of the radio dispatch possessed the requisite probable cause to act (People v Lypka, supra). The only reference in the record to the source of the radio dispatch was that it was triggered by a burglar alarm. Without producing the sending officer, however, the defendant was prevented from establishing that the information relating to a possible burglary was unreliable or, perhaps, that there was no alarm at all and that the source of information was nothing more than unsubstantiated rumor (People v Havelka, supra). It was *242incumbent on the People, therefore, to produce the sending officer at the suppression hearing (People v Havelka, supra; People v Lypka, supra). Accordingly, the motion should have been granted. (Appeal from judgment of Supreme Court, Monroe County, Davis, J.—burglary, third degree.) Present—Hancock, Jr., J. P., Doerr, Green, O’Donnell and Schnepp, JJ.